Barclay, J.
— This is plainly no case for the issue of a writ of prohibition. S hould the trial court enter a finding and judgment for damages against petitioner , and the other sureties on the injunction bond, any one of them aggrieved may review that result by appeal or writ of error on taking proper steps to that end. Any error that court may make in determining the proper limits of its jurisdiction in the premises can be effectively corrected by any of the usual modes of reviewing judgments. The writ of prohibition should issue only in circumstances where the ordinary remedies are inadequate to the ends of justice. Where, as here, an appeal or writ of error furnishes a complete and effective remedy for any error of the court below, prejudicial to the rights of a party, this extraordinary remedy should be denied. That will be the order here.
The other judges, except Sherwood, J., absent, concur.